695 S.E.2d 106 (2010)
STATE of North Carolina
v.
Terrence Jamal SMITH.
No. 65P10.
Supreme Court of North Carolina.
March 11, 2010.
Marilyn Ozer, Chapel Hill, for Terrence Smith.
Philip A. Lehman, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant-Appellant on the 11th of February 2010 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 11th of March 2010."